Title: General Orders, 2 May 1781
From: Washington, George
To: 


                        
                            Wednesday May 2d 1781
                            Parole
                            Countersigns
                        
                        At a General Court Martial held at Westpoint the 24th April and continued by adjournments ‘till the 1st
                            instant—Major Graham president.
                        Ensign Murdoch McPherson of Colonel Hazen’s regiment, was tried, charged with "Neglect of duty in leaving the
                            guard under his command (having Prisoners in charge) on his way to Easton, at which time a number made their
                                escape."
                        
                        The Court on consideration are of opinion that Ensign McPherson is guilty of the charge against him in breach
                            of Article 5th Section 18th of the Rules and Articles of war and sentence that he be reprimanded in General orders.
                        The Commander in Chief approves the Sentence of the court, He thinks Ensign McPherson’s conduct reprehensible
                            in the highest degree, nothing reflects greater dishonor on an officer or can be productive of more fatal consequences
                            than Negligence and Inattention when on duty; Charges which appear to be but too clearly proved against Ensign McPherson.
                        Ensign McPherson is released from arrest.
                        Brigadier General Hand will inspect the first Massachusett and Connecticut Brigades on Monday the 7th instant
                            the second Massachusett and Connecticut brigades on Wednesday the 9th the third Massachusett and that part of General
                            Stark’s brigade not on the lines on Friday the 11th instant if the Weather permits.
                        The inspection of the troops on the Point to commence between nine and ten ô clock in the forenoon.
                        The troops on the East side of the river will be inspected in the afternoon of the days abovementioned and
                            hold themselves in readiness to fall in by regiment, on beating the Long Roll.
                        As far as circumstances will admit the troops are to be excused Duty on the Day of inspection.
                        Besides the usual Inspection returns the present State of the Arms Accoutrements and Ammunition of each
                            regiment is to be made out agreeable to a Form herewith Transmitted to Major Porter deputy adjutant General.
                        No Arms or Accoutrements to be issued except for Recruits untill this Inspection is Completed.
                    